Citation Nr: 0109384	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-23 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for nasal congestion, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1987 to June 1993, 
including combat service on the Persian Gulf War.  

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision by the Columbia RO 
that denied service connection for headaches, nasal 
congestion, and memory loss.  The veteran perfected his 
appeal as to all three issues.  

In October 1997, the RO also denied service connection for a 
sleep disorder, but apparently was unable to locate the 
veteran to notify him of this decision and his procedural and 
appellate rights.  

In an April 1998 rating decision, the RO confirmed and 
continued the denial of the claims for service connection for 
headaches, nasal congestion, memory loss, and a sleep 
disorder.  Service connection was granted for post-traumatic 
stress disorder (PTSD) and a 30 percent rating was assigned.  
In addition, increased rating for bilateral knee disabilities 
and a left shoulder disability were denied.  The veteran was 
notified of this decision and of his procedural and appellate 
rights.  In January 1999, a notice of disagreement was 
received as to the issue of a higher rating for PTSD.  The 
veteran did not initiate an appeal as to the other issues.  

In February 1999, the Board granted service connection for 
headaches and remanded the issues listed on the front page of 
this decision to the RO for further development.  

In March 1999, the RO implemented the Board's February 1999 
decision and assigned a 10 percent rating for service-
connected headaches.

In an April 1999 rating decision, service connection was 
granted for tinnitus and a 10 percent rating was assigned.  
In addition, an increased rating of 10 percent was granted 
for service-connected flatfoot.  Also, a higher rating of 50 
percent was assigned for PTSD.  In May 1999, the veteran was 
notified of this decision and of his procedural and appellate 
rights, but he did not initiate an appeal.  

In July 2000, the RO granted an increased rating of 20 
percent for the veteran's left shoulder disability.  This 
rating was confirmed and continued in an August 2000 rating 
decision.  The veteran was notified of these decisions and of 
his procedural and appellate rights, but he did not initiate 
an appeal.  


REMAND

The veteran contends that he has nasal congestion and memory 
loss, which are both "undiagnosed illnesses" which have 
resulted from his service in the Persian Gulf.  

A review of the record shows that the veteran has been 
treated continuously for complaints of nasal congestion since 
his separation from service.  He has also been afforded 
several VA examinations.  An August 1993 examination resulted 
in a diagnosis of chronic sinusitis; a March 1995 examination 
resulted in a diagnosis of sinusitis and rhinitis; and 
another March 1995 examination resulted in a diagnosis of 
rhinitis and a deviated septum.  Also, outpatient treatment 
records document complaints of nasal congestion.  

In February 1999, the Board remanded these issues to the RO 
for the RO to obtain relevant medical records and for the 
veteran to be afforded a "Persian Gulf" VA examination.  

In June 1999, the veteran was afforded this examination which 
resulted in a diagnosis of sinus congestion.  

A review of this evidence, the Board believes, does not 
sufficiently show that the veteran's respiratory complaints 
cannot be attributed to any known clinical diagnosis and that 
it is as likely as not that such signs and symptoms are due 
to the veteran's service in the Persian Gulf.  In this 
regard, his complaints have been attributed, on several 
occasions, to clinical diagnoses.  However, the most recent 
VA examination did not attribute the veteran's complaints of 
a clinical diagnosis, but the examiner did not opine as to 
whether it is as likely as not that such respiratory 
complaints are due to the veteran's service in the Persian 
Gulf.

With regard to the claim of memory loss, the record does not 
show continuos complaints of memory loss since service, 
rather, the veteran's complaints of memory loss have been 
consistent since 1999.  In a January 1999 VA outpatient 
report, the veteran complained of memory loss.  He also 
complained of memory loss at a March 1999 VA PTSD 
examination.  Upon his June 1999 examination, the examiner 
indicated that the veteran had memory loss of uncertain 
etiology.  In February 2000, VA records show that an examiner 
recommended full neuropsychiatric testing in order to 
determine the etiology of the veteran's memory loss.  The 
examiner suggested that the memory loss may be due to the 
veteran's medications and/or depression.  In addition, the 
Board notes that the veteran is service-connected for PTSD 
and it is unclear if the veteran's memory loss is a 
manifestation of that illness.  

Thus, the Board also believes that the record does not 
sufficiently show that the veteran's complaints of memory 
loss cannot be attributed to any known clinical diagnosis and 
that it is as likely as not that such signs and symptoms are 
due to the veteran's service in the Persian Gulf.  In this 
regard, his complaints have been possibly attributed to 
clinical diagnoses.  However, the most recent VA examination 
did not attribute the veteran's complaints of a clinical 
diagnosis, but the examiner did not opine as to whether it is 
as likely as not that such respiratory complaints are due to 
the veteran's service in the Persian Gulf.  Also, formal 
neuropsychiatric testing has been recommended to resolve the 
etiology of the veteran's complaints of memory loss.  

In addition, the Board notes that the veteran has received 
regular treatment at the Augusta VA Medical Center, the 
Greenville VA Clinic, and the Columbia VA Medical Center.  As 
such, current records from these facilities should be 
requested.  See Dunn v. West, 11 Vet. App. 462, 466- 67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
Board notes that such treatment records, especially since 
they might contain clinical findings, diagnostic study 
results and/or conclusions that might be pertinent to the 
disposition of this claim. 

In addition, the Board notes that the veteran's claims should 
be adjudicated on the merits with consideration of 
38 U.S.C.A. § 1154(b) as the veteran served in combat.  

While the Board regrets that another remand of the veteran's 
Persian Gulf War claims will further delay a decision on 
these matters, the Board would emphasize that the above-
requested development is consistent with a significant change 
of law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
which, among other things, redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In addition to conducting all requested development, the RO 
should undertake any additional development and/or 
notification action deemed warranted by the Act.

Furthermore, as noted in the introductory portion of this 
decision, in an April 1998 rating decision, the RO granted 
service connection for PTSD.  In January 1999, notice of 
disagreement was received as to the assigned rating.  As 
such, the RO is now required to send the veteran a statement 
of the case as to the issue of the propriety of the initial 
ratings assigned for the veteran's service-connected PTSD in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  In this regard, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that where a notice of disagreement has 
been submitted, the veteran is entitled to a statement of the 
case.  The failure to issue a Statement of the Case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO undertake all necessary 
development to obtain and associate with 
the claims file all outstanding records 
of treatment pertaining to the veteran.  
This should specifically include any 
outstanding records from the Augusta VA 
Medical Center, the Greenville VA Clinic, 
and the Columbia VA Medical Center; as 
well as from any other source or facility 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative 
should be duly notified.  The veteran 
should be informed that he may submit 
additional medical records, also, and the 
RO should afford him an opportunity to do 
so before arranging for the veteran to 
undergo medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded appropriate specialty 
examinations with regard to his claims 
concerning nasal congestion and memory 
loss, as chronic disabilities resulting 
from an undiagnosed illness.  The RO's 
actions in this regard should comport 
with the directives pertinent to Gulf War 
claims as detailed in M21-1, Part III, 
Change 74 (April 30, 1999).   The RO 
should provide the examiners a list of 
the symptoms the veteran is claiming are 
manifestations of an undiagnosed illness.  
The entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician(s) 
designated to examine the veteran.  

(a)  Each examiner should note and detail 
the veteran's reported symptoms relevant 
to the appropriate specialty. 

(b)  Each examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms.  

(c)  Each examiner should opine as to the 
date of onset/etiology of the reported 
symptoms and whether it is at least as 
likely as not that these signs and 
symptoms are related to the veteran's 
service in the Persian Gulf. 

(1)  Respiratory Examination:  The 
examiner should determine whether it 
is at least as likely as not that 
the veteran's reported nasal 
congestion is attributable to a 
known clinical diagnosis, such as 
sinusitis or rhinitis.  If the 
manifestations cannot be attributed 
to a diagnosed illness, the examiner 
should be asked to determine if 
there is affirmative evidence that 
the undiagnosed illness was not 
incurred during active service 
during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during 
the Gulf War.  The examiner should 
opine as to the date of 
onset/etiology of the reported 
symptoms and whether it is at least 
as likely as not that these signs 
and symptoms are related to the 
veteran's service in the Persian 
Gulf.

(2)  Neuropsychiatric Examination:  
The examiner should determine 
whether it is at least as likely as 
not that the veteran's memory loss 
is attributable to a known clinical 
diagnosis, such as PTSD, depression, 
or as a result of certain 
medications, and, if so, which 
medications are responsible for the 
memory loss.  If the manifestations 
cannot be attributed to a diagnosed 
illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred 
between the veteran's most recent 
departure from service during the 
Gulf War.  The examiner should opine 
as to the date of onset/etiology of 
the reported symptoms and whether it 
is at least as likely as not that 
these signs and symptoms are related 
to the veteran's service in the 
Persian Gulf.

All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees 
with any opinions contained in the 
claims file which contradict his or 
hers, the reasons for the 
disagreement should be set forth in 
detail.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied..

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for nasal congestion 
and memory loss in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein, with consideration of 38 U.S.C.A. 
§ 1154(b).  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

6.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

10.  The RO should send the veteran a 
statement of the case as to the issue the 
propriety of the initial ratings assigned 
for the veteran's service-connected PTSD 
in accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 19.29, 19.30.  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




